Order denying defendant’s motion to dismiss the complaint modified by adding thereto a provision that the question of fact as to the execution of the general release by the plaintiff he tried by a jury, the findings to be reported to the court for its action as provided in Civil Practice Rule 108;  aud as so modified order affirmed, without costs. On the facts disclosed in the papers, the issue as to the execution of the alleged release in no way involves the main issue, and the necessity for what would be in effect two trials of the same issue is not presented.
Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur. Settle order on notice.